Exhibit 10.5
 
 
CREDIT AGREEMENT
dated as of
June 30, 2009
among
FUEL TECH, INC.
and
JPMORGAN CHASE BANK, N.A.
 
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
       
ARTICLE I — DEFINITIONS
    1  
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    14  
SECTION 1.03. Terms Generally
    14  
SECTION 1.04. Accounting Terms; GAAP
    14  
ARTICLE II — THE CREDITS
    15  
SECTION 2.01. Commitments
    15  
SECTION 2.02. Loans and Borrowings
    15  
SECTION 2.03. Borrowing Procedures; Requests for Revolving Borrowings
    15  
SECTION 2.04. Intentionally Omitted
    16  
SECTION 2.05. Letters of Credit; Letters of Guaranty
    16  
SECTION 2.06. Funding of Borrowings
    18  
SECTION 2.07. Interest Elections
    18  
SECTION 2.08. Termination of Commitments
    19  
SECTION 2.09. Repayment of Loans; Evidence of Debt
    19  
SECTION 2.10. Prepayment of Loans
    20  
SECTION 2.11. Fees
    20  
SECTION 2.12. Interest
    21  
SECTION 2.13. Alternate Rate of Interest
    21  
SECTION 2.14. Increased Costs
    22  
SECTION 2.15. Break Funding Payments
    22  
SECTION 2.16. Taxes
    23  
SECTION 2.17. Payments Generally; Allocation of Proceeds; Sharing of Set-offs
    24  
SECTION 2.18. Indemnity for Returned Payments
    24  
ARTICLE III — Representations and Warranties
    24  
SECTION 3.01. Organization; Powers
    24  
SECTION 3.02. Authorization; Enforceability
    24  
SECTION 3.03. Governmental Approvals; No Conflicts
    25  
SECTION 3.04. Financial Condition; No Material Adverse Change
    25  
SECTION 3.05. Properties
    25  
SECTION 3.06. Litigation and Environmental Matters
    25  
SECTION 3.07. Compliance with Laws and Agreements
    26  
SECTION 3.08. Investment Company Status
    26  
SECTION 3.09. Taxes
    26  
SECTION 3.10. ERISA
    26  
SECTION 3.11. Disclosure
    26  
SECTION 3.12. Material Agreements
    26  
SECTION 3.13. Solvency
    27  
SECTION 3.14. Insurance
    27  
SECTION 3.15. Capitalization and Subsidiaries
    27  
SECTION 3.16. Intentionally Omitted
    27  
SECTION 3.17. Employment Matters
    27  
ARTICLE IV — CONDITIONS
    27  
SECTION 4.01. Effective Date
    27  
SECTION 4.02. Each Credit Event
    29  
ARTICLE V — AFFIRMATIVE COVENANTS
    29  
SECTION 5.01. Financial Statements; Borrowing Base and Other Information
    29  
SECTION 5.02. Notices of Material Events
    30  
SECTION 5.03. Existence; Conduct of Business
    31  

i



--------------------------------------------------------------------------------



 



              Page
 
       
SECTION 5.04. Payment of Obligations
    31  
SECTION 5.05. Maintenance of Properties
    31  
SECTION 5.06. Books and Records; Inspection Rights
    31  
SECTION 5.07. Compliance with Laws
    32  
SECTION 5.08. Use of Proceeds and Letters of Credit
    32  
SECTION 5.09. Insurance
    32  
SECTION 5.10. Casualty and Condemnation
    32  
SECTION 5.11. Depository Banks
    32  
SECTION 5.12. Further Assurances
    32  
ARTICLE VI — NEGATIVE COVENANTS
    33  
SECTION 6.01. Indebtedness; Certain Equity Securities
    33  
SECTION 6.02. Liens
    33  
SECTION 6.03. Fundamental Changes
    34  
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
    34  
SECTION 6.05. Asset Sales
    35  
SECTION 6.06. Sale and Leaseback Transactions
    35  
SECTION 6.07. Swap Agreements
    35  
SECTION 6.08. Restricted Payments
    35  
SECTION 6.09. Transactions with Affiliates
    35  
SECTION 6.10. Restrictive Agreements
    36  
SECTION 6.11. Amendment of Material Documents
    36  
SECTION 6.12. Additional Subsidiaries
    36  
SECTION 6.13. Capital Expenditures
    36  
SECTION 6.14. Financial Covenants
    36  
ARTICLE VII — EVENTS OF DEFAULT
    37  
ARTICLE VIII — MISCELLANEOUS
    39  
SECTION 8.01. Notices
    39  
SECTION 8.02. Waivers; Amendments
    40  
SECTION 8.03. Expenses; Indemnity; Damage Waiver
    41  
SECTION 8.04. Successors and Assigns
    42  
SECTION 8.05. Survival
    43  
SECTION 8.06. Counterparts; Integration; Effectiveness
    43  
SECTION 8.07. Severability
    43  
SECTION 8.08. Right of Setoff
    44  
SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process
    44  
SECTION 8.10. WAIVER OF JURY TRIAL
    44  
SECTION 8.11. Headings
    45  
SECTION 8.12. Confidentiality
    45  
SECTION 8.13. Nonreliance; Violation of Law
    45  
SECTION 8.14. USA PATRIOT Act
    45  
SECTION 8.15. Disclosure
    45  
ARTICLE IX — LOAN GUARANTY
    45  
SECTION 9.01. Guaranty
    45  
SECTION 9.02. Guaranty of Payment
    46  
SECTION 9.03. No Discharge or Diminishment of Loan Guaranty
    46  
SECTION 9.04. Defenses Waived
    46  
SECTION 9.05. Rights of Subrogation
    47  
SECTION 9.06. Reinstatement; Stay of Acceleration
    47  
SECTION 9.07. Information
    47  
SECTION 9.08. Termination
    47  
SECTION 9.09. Taxes
    47  
SECTION 9.10. Maximum Liability
    47  
SECTION 9.11. Contribution
    48  

ii



--------------------------------------------------------------------------------



 



              Page
 
       
SECTION 9.12. Liability Cumulative
    48  

SCHEDULES:
Schedule 3.06 — Disclosed Matters
Schedule 3.14 — Insurance
Schedule 3.15 — Capitalization and Subsidiaries
Schedule 6.01 — Existing Indebtedness
Schedule 6.04 — Existing Investments
EXHIBITS:
Exhibit A — Form of Compliance Certificate
Exhibit B — Joinder Agreement
Exhibit C — Fuel Tech Inc. Cash Investment Policy

iii



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT dated as of June 30, 2009 (as it may be amended or
modified from time to time, this “Agreement”), by and among FUEL TECH, INC., a
Delaware corporation, the Loan Parties party hereto and JPMORGAN CHASE BANK,
N.A.
          The parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “Acquisition” means the acquisition by the Borrower or any of its
Subsidiaries of all or substantially all of (i) the Equity Interests of any
Person, (ii) the assets constituting the business of a division, branch or other
unit of operation of any Person, or (iii) the merger of any Person with or into
the Borrower or any of its Subsidiaries (and, in the case of a merger with the
Borrower, with the Borrower being the surviving corporation. Notwithstanding the
foregoing, any event described in (i), (ii) or (iii) above shall not constitute
an Acquisition if the only parties to such event are the Borrower and any of its
Subsidiaries.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
          “Adjusted One Month LIBOR Rate” means, an interest rate per annum
equal to the sum of (i) 2.50% per annum plus (ii) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Applicable Rate” means, for any day, with respect to any CBFR Loan or
Eurodollar Revolving Loan, or with respect to the commitment fees or letter of
credit fees payable hereunder, as the case may be, the applicable rate per annum
set forth below under the caption “CBFR Spread,” “Eurodollar Spread,”
“Commitment Fee Rate,” or “Letter of Credit Rate” as the case may be, based upon
the Borrower’s Leverage Ratio as of the most recent determination date, provided
that until the delivery to the Lender, pursuant to Section 5.01, of the
Borrower’s consolidated financial information for the Borrower’s first fiscal
quarter ending after the Effective Date, the “Applicable Rate” shall be the
applicable rate per annum set forth below in Category 3:

 



--------------------------------------------------------------------------------



 



                                              Revolver             Revolver  
Eurodollar   Letter of Credit   Commitment Fee Leverage Ratio   CBFR Spread  
Spread   Rate   Rate
Category 1
≤ .75 to 1.0
    0       2.50 %     2.0 %     .25 %
Category 2
> .75 to 1.0 but ≤ 1.25 to 1.0
    .25 %     2.75 %     2.25 %     .25 %
Category 3
> 1.25 to 1.0
    .50 %     3.00 %     2.5 %     .25 %

          For purposes of the foregoing, (a) the Applicable Rate shall be
determined as of the end of each fiscal quarter of the Borrower based upon the
Borrower’s annual or quarterly consolidated financial statements delivered
pursuant to Section 5.01 and (b) each change in the Applicable Rate resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Lender of such
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change, provided that
the Leverage Ratio shall be deemed to be in Category 3 at the option of the
Lender if the Borrower fails to deliver the annual or quarterly consolidated
financial statements required to be delivered by it pursuant to Section 5.01,
during the period from the expiration of the time for delivery thereof until
such consolidated financial statements are delivered.
          “Approved Fund” has the meaning assigned to such term in
Section 8.04(b).
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitment.
          “Available Revolving Commitment” means, at any time, the Revolving
Commitment then in effect minus the Revolving Exposure at such time.
          “Banking Services” means each and any of the following bank services
provided to any Loan Party by the Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).
          “Banking Services Obligations” of the Loan Parties means any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
          “Banking Services Reserves” means all Reserves which the Lender from
time to time establishes in its Permitted Discretion for Banking Services then
provided or outstanding.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means Fuel Tech, Inc., a Delaware corporation.

2



--------------------------------------------------------------------------------



 



          “Borrowing” means Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
          “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in Chicago, Illinois are authorized or required by
law to remain closed; provided that, when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.
          “Capital Expenditures” means, without duplication, any expenditure or
commitment to expend money for any purchase or other acquisition of any asset
which would be classified as a fixed or capital asset on a consolidated balance
sheet of the Borrower and its Subsidiaries prepared in accordance with GAAP.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “CB Floating Rate” means the Prime Rate; provided that the CB Floating
Rate shall never be less than the Adjusted One Month LIBOR Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day). Any change in the CB Floating Rate due to a
change in the Prime Rate or the Adjusted One Month LIBOR Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Adjusted One Month LIBOR Rate, respectively.
          “CBFR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the CB Floating Rate.
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 51% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; or
(b) during any period of twelve consecutive calendar months, occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) appointed by directors so nominated.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by the Lender (or, for
purposes of Section 2.14(b), by any lending office of the Lender or by the
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
          “Class,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

3



--------------------------------------------------------------------------------



 



          “Commercial LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding commercial Letters of Credit at such
time plus (b) the aggregate amount of all LC Disbursements relating to
commercial Letters of Credit that have not yet been reimbursed by or on behalf
of the Borrower at such time.
          “Commitment” means the Revolving Commitment. Such Commitment may be
reduced from time to time pursuant to Section 2.08.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Controlled Disbursement Account” means any replacement or additional
account of the Borrower maintained with the Lender as a zero balance, cash
management account pursuant to and under any agreement between the Borrower and
the Lender, as modified and amended from time to time, and through which all
disbursements of the Borrower are made and settled on a daily basis with no
uninvested balance remaining overnight.
          “Credit Exposure” means the Revolving Exposure.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
          “Dollars” or “$” refers to lawful money of the United States of
America.
          “EBITDA” means, for any period, Net Income for such period plus
(a) without duplication and to the extent deducted in determining Net Income for
such period, the sum of (i) Interest Expense for such period, (ii) income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization expense for such period, (iv) any extraordinary charges for such
period and (v) any other non-cash charges for such period (but excluding any
non-cash charge in respect of an item that was included in Net Income in a prior
period, minus (b) without duplication and to the extent included in Net Income,
any extraordinary gains and any non-cash items of income for such period, all
calculated for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

4



--------------------------------------------------------------------------------



 



          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excluded Taxes” means, with respect to the Lender, or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of the Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Lender from three Federal funds brokers of
recognized standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.
          “Funding Account” has the meaning assigned to such term in
Section 4.01(h).
          “GAAP” means generally accepted accounting principles in the United
States of America.

5



--------------------------------------------------------------------------------



 



          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Guaranteed Obligations” has the meaning assigned to such term in
Section 9.01.
          “Guaranty Payment” means any payment made by Lender in connection with
a Letter of Credit.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Inactive Subsidiary” is defined in Section 3.15.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid
(excluding current accounts payable, customer deposits, advances and accrued
liabilities), (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable, customer deposits, advances and
accrued liabilities incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) obligations under any liquidated earn-out and (l) obligations of such Person
to purchase securities or other property arising out of or in connection with
the sale of the same or substantially similar securities or property or any
other Off-Balance Sheet Liability. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.07.

6



--------------------------------------------------------------------------------



 



          “Interest Expense” means, with reference to any period, the interest
expense (including that attributable to Capital Lease Obligations) of the
Borrower and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), calculated on a consolidated basis for the Borrower and
its Subsidiaries for such period in accordance with GAAP.
          “Interest Payment Date” means (a) with respect to any CBFR Loan, the
first Business Day of each calendar month and the Maturity Date, (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, and (c) the
Maturity Date.
          “Interest Period” means (a) with respect to any Eurodollar Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
          “Joinder Agreement” has the meaning assigned to such term in
Section 5.12.
          “LC Collateral Account” has the meaning assigned to such term in
Section 2.05(h).
          “LC Disbursement” means any payment made by Lender pursuant to a
Letter of Credit.
          “LC Exposure” means, at any time, the sum of Commercial LC Exposure
and Standby LC Exposure.
          “Lender” means JPMorgan Chase Bank, N.A.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
          “Letter of Guaranty” means any written undertaking by Lender or any
Affiliate of Lender, issued upon the application of the Borrower, to make
payments to third parties, other than Letters of Credit.
          “Leverage Ratio” means, on any date, the ratio of (a) Total
Indebtedness on such date to (b) EBITDA for the period of four consecutive
fiscal quarters ended on such date (or, if such date is not the last day of a
fiscal quarter, ended on the last day of the fiscal quarter most recently ended
prior to such date).
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Lender from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest Period.
In the event that such rate is not available at such time for any reason, then
the “LIBO Rate” with respect to such Eurodollar Borrowing for such Interest
Period shall be the rate at which dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal

7



--------------------------------------------------------------------------------



 



London office of the Lender in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.
          “Loan Documents” means this Agreement, any promissory notes issued
pursuant to the Agreement, any Letter of Credit applications and all other
agreements, instruments, documents and certificates identified in Section 4.01
executed and delivered to, or in favor of, the Lender and including all other
negative pledge agreements, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to the Lender in connection
with the Agreement or the transactions contemplated thereby. Any reference in
the Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
          “Loan Guarantor” means each Loan Party (other than the Borrower).
          “Loan Guaranty” means Article IX of this Agreement as it may be
amended or modified and in effect from time to time.
          “Loan Parties” means the Borrower, the Borrower’s Subsidiaries who are
parties hereto, and any other Person who becomes a party to this Agreement
pursuant to a Joinder Agreement and their successors and assigns.
          “Loans” means the loans and advances made by the Lender pursuant to
this Agreement.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower, (b) the ability of the Borrower to perform any of its obligations
under the Loan Documents to which it is a party, or (c) the ability of the
Lender to enforce its rights of or benefits available to the Lender under the
Loan Documents (other than the Loan Guaranty) in any material respect.
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Borrower in an aggregate principal amount exceeding
$500,000.00. For purposes of determining Material Indebtedness, the
“obligations” of the Borrower in respect of any Swap Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Borrower would be required to pay if such Swap Agreement were terminated at
such time.
          “Maturity Date” means June 30, 2011 or any earlier date on which the
Commitment is reduced to zero or otherwise terminated pursuant to the terms
hereof.
          “Maximum Liability” has the meaning assigned to such term in
Section 9.10.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

8



--------------------------------------------------------------------------------



 



          “Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary or
is merged into or consolidated with the Borrower or any of its Subsidiaries, and
(b) the income (or deficit) of any Person (other than a Subsidiary) in which the
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions.
          “Net Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).
          “Non-Paying Guarantor” has the meaning assigned to such term in
Section 9.11.
          “Obligated Party” has the meaning assigned to such term in
Section 9.02.
          “Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, all LC Exposure, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Loan Parties
to the Lender or any indemnified party arising under the Loan Documents.
Obligations shall also include (i) all Banking Services Obligations and (ii) all
Swap Obligations owing to the Lender or its Affiliates.
          “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any indebtedness, liability or obligation
under any sale and leaseback transaction which is not a Capital Lease
Obligation, or (c) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person or (d) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
          “Participant” has the meaning set forth in Section 8.04.
          “Paying Guarantor” has the meaning assigned to such term in
Section 9.11.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Acquisition” means any Acquisition by any Loan Party in a
transaction that satisfies each of the following requirements:

9



--------------------------------------------------------------------------------



 



     (a) such Acquisition is not a hostile or contested acquisition;
     (b) the business acquired in connection with such Acquisition is not
principally engaged, directly or indirectly, in any line of business other than
the businesses in which the Loan Parties are engaged on the Closing Date and any
business activities that are substantially similar, related, or incidental
thereto;
     (c) both before and after giving effect to such Acquisition and the Loans
(if any) requested to be made in connection therewith, each of the
representations and warranties in the Loan Documents is true and correct (except
(i) any such representation or warranty which relates to a specified prior date
and (ii) to the extent the Lender have been notified in writing by the Loan
Parties that any representation or warranty is not correct and the Lender has
explicitly waived in writing compliance with such representation or warranty)
and no Default exists, will exist, or would result therefrom;
     (d) as soon as available, but not more than sixty days after publicly
announcing such Acquisition, the Borrower have provided the Lender (i) notice of
such Acquisition and (ii) a copy of all business and financial information
reasonably requested by the Lender including projected pro forma financial
statements, and statements of cash flow, and projected Financial Covenant
compliance calculations;
     (e) if the Acquisition is being financed in whole or in part with the
proceeds of a Borrowing, Lender shall have given its prior written consent (such
consent not to be unreasonably withheld or delayed);
     (f) the purchase price for all Acquisitions made during any fiscal year of
the Borrower without the prior consent of the Lender shall not exceed
$10,000,000.00 in the aggregate;
     (g) if such Acquisition is an acquisition of the Equity Interests of a
Person, the Acquisition is structured so that the acquired Person shall become a
Wholly-Owned Subsidiary of the Borrower and, a Loan Party pursuant to the terms
of this Agreement;
     (h) if such Acquisition is an acquisition of assets, the Acquisition is
structured so that the Borrower or another Loan Party shall acquire such assets;
     (i) if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulation U;
     (j) no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could
reasonably be expected to have a Material Adverse Effect; and
     (k) in connection with an Acquisition of the Equity Interests of any Person
by the Borrower, all Liens on property of such Person shall be terminated unless
the Lender in its sole discretion consents otherwise, and in connection with an
Acquisition of the assets of any Person by the Borrower, all Liens on such
assets shall be terminated.
          “Permitted Discretion” means a determination made in good faith and in
the exercise of reasonable (from the perspective of a lender) business judgment.
          “Permitted Encumbrances” means:

10



--------------------------------------------------------------------------------



 



     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII;
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
     (g) pledges or deposits made in the ordinary course of business to secure
payment of worker’s compensation or to participate in any fund in connection
with worker’s compensation, unemployment insurance or other social security
obligations;
     (h) Liens, if any otherwise expressly permitted by this Agreement
(including, without limitation, subsection (k) of the definition of “Permitted
Acquisitions;”
     (i) Liens in favor of the Lender (including, without limitation, Liens
granted under Section 2.05); and
     (j) the Satisfaction of Letters of Credit Deposit, as defined in the letter
dated June 30, 2009 by the Borrower to Wachovia Bank, N.A. (“Wachovia”) in
respect of the deposit of cash with Wachovia in satisfaction of potential
obligations of the Borrower under letters of credit issued by Wachovia (the
“Wachovia Letters of Credit”).
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (a) other than Indebtedness to Lender or (b) Indebtedness
to which Lender has consented in its sole discretion.
          “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under

11



--------------------------------------------------------------------------------



 



the laws of the United States of America or any state thereof which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
     (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000;
     (f) deposits of cash with banks or other depository institutions in the
ordinary course of business in a manner consistent with the terms of this
Agreement; and
     (g) any other investments set forth in the Fuel Tech Inc. Cash Investment
Policy attached hereto as Exhibit C.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by the Lender as its prime rate; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
          “Projections” has the meaning assigned to such term in
Section 5.01(f).
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Report” means reports prepared by the Lender or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrower’s assets from information furnished by or on behalf of the
Borrower, after the Lender has exercised its rights of inspection pursuant to
this Agreement.
          “Requirement of Law” means, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any option, warrant or other
right to acquire any such Equity Interests in the Borrower.
          “Revolving Commitment” means the commitment of the Lender to make
Revolving Loans and Letters of Credit hereunder, as such commitment may be
reduced from time to time pursuant to Section 2.08. The initial amount of the
Lender’s Revolving Commitment is $25,000,000.00.

12



--------------------------------------------------------------------------------



 



          “Revolving Exposure” means, at any time, the sum of the outstanding
principal amount of Revolving Loans and LC Exposure at such time.
          “Revolving Loan” means a Loan made pursuant to Section 2.01(a).
          “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw Hill Companies, Inc.
          “Standby LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding standby Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements relating to standby Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrower at such
time.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Lender is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
          “Subordinated Indebtedness” of a Person means any Indebtedness of such
Person the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Lender.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held.
          “Subsidiary” means any direct or indirect subsidiary of the Borrower
or a Loan Party, as applicable.
          “Swap Agreement” means any agreement with respect to any swap,
forward, futures or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no transactions under any retirement plan or stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or the Subsidiaries shall be
a Swap Agreement.
          “Swap Obligations” of a Person means any and all net obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

13



--------------------------------------------------------------------------------



 



          “Total Indebtedness” means, at any date, the aggregate principal
amount of all Indebtedness of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.
          “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of Loans and other credit extensions,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the CB
Floating Rate.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of Illinois or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Subtitle E of Title IV of ERISA.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Lender that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Lender notifies the Borrower that the
Lender request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
ARTICLE II
The Credits

14



--------------------------------------------------------------------------------



 



          SECTION 2.01. Commitment. Subject to the terms and conditions set
forth herein, the Lender agrees to make Revolving Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in the Revolving Exposure exceeding the Revolving
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
          SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Loans of the same Class and Type.
          (b) Subject to Section 2.13, each Revolving Borrowing shall be
comprised entirely of CBFR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith, provided that all Borrowings made on the Effective Date
must be made as CBFR Borrowings. The Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of the
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000.00 and not less than $200,000.00. CBFR Revolving
Borrowings may be in any amount. Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of ten (10) Eurodollar Revolving Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
          SECTION 2.03. Borrowing Procedures; Requests for Revolving Borrowings.
          (a) Controlled Disbursement Account. Not later than 1:00 p.m., Chicago
time, on each Business Day, the Lender shall, subject to the conditions of this
Agreement (but without any further written notice required), make available to
the Borrower, by a credit to the Funding Account, the proceeds of a CBFR
Borrowing to the extent necessary to pay items to be drawn on the Controlled
Disbursement Accounts that day. All other Revolving Loans shall be made upon
notice given in accordance with §2.03(b).
          (b) Notices by the Borrower to the Lender of requests for Revolving
Loans other than pursuant to §2.03(a). To request a Revolving Borrowing, the
Borrower shall notify the Lender of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 10:00 a.m., Chicago time, three Business
Days before the date of the proposed Borrowing or (b) in the case of a CBFR
Borrowing, not later than noon, Chicago time, on the date of the proposed
Borrowing; provided that any such notice of a CBFR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(d) may be given not later than 9:00 a.m., Chicago time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Lender of a written Borrowing Request in a form approved by the Lender and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.01:

  (i)   the aggregate amount of the requested Borrowing;     (ii)   the date of
such Borrowing, which shall be a Business Day;     (iii)   whether such
Borrowing is to be a CBFR Borrowing or a Eurodollar Borrowing; and     (iv)   in
the case of a Eurodollar Borrowing, the initial Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period.”

15



--------------------------------------------------------------------------------



 



If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a CBFR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Lender shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.
          SECTION 2.04. [Intentionally omitted]
          SECTION 2.05. Letters of Credit; Letters of Guaranty. (a) General.
Subject to the terms and conditions set forth herein, the Borrower may request
the issuance of Letters of Credit or Letters of Guaranty for its own account, in
a form reasonably acceptable to the Lender at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Lender relating to any Letter of
Credit or Letter of Guaranty, the terms and conditions of this Agreement shall
control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit or a Letter of
Guaranty (or the amendment, renewal or extension of an outstanding Letter of
Credit), the Borrower shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the Lender) to
the Lender prior to 9:00 am, Chicago time, at least three Business Days prior to
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit or a Letter of Guaranty, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit or Letter of Guaranty, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit or Letter of Guaranty. If requested by the Lender,
the Borrower also shall submit a letter of credit application on the Lender’s
standard form in connection with any request for a Letter of Credit.
          (c) Expiration Date. Each Letter of Credit or Letter of Guaranty shall
expire at or prior to the close of business on the date that is five Business
Days prior to the Maturity Date. Extended maturity terms may be allowed by
Lender in its Permitted Discretion.
          (d) Reimbursement. If the Lender shall make any LC Disbursement in
respect of a Letter of Credit or Letter of Guaranty, the Borrower shall
reimburse such LC Disbursement or Guaranty Payment by paying to the Lender an
amount equal to such LC Disbursement or Guaranty Payment not later than
11:00 a.m., Chicago time, on the date that such LC Disbursement or Guaranty
Payment is made, if the Borrower shall have received notice of such LC
Disbursement or Guaranty Payment prior to 9:00 a.m., Chicago time, on such date,
or, if such notice has not been received by the Borrower prior to such time on
such date, then not later than 11:00 a.m., Chicago time, on (i) the Business Day
that the Borrower receives such notice, if such notice is received prior to 9:00
a.m., Chicago time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request that such
payment be financed with a CBFR Revolving Borrowing in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting CBFR Revolving Borrowing.
          (e) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements or Guaranty Payments as provided in paragraph (d) of this Section
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, Letter of Guaranty or this Agreement, or
any term or provision therein, (ii) any draft or other document presented under
a Letter of

16



--------------------------------------------------------------------------------



 



Credit or Letter of Guaranty proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by the Lender under a Letter of Credit or Letter of Guaranty
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit or Letter of Guaranty, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Lender nor any of its Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or Letter of Guaranty or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit or Letter of Guaranty
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Lender; provided that the foregoing shall not be construed to
excuse the Lender from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Lender’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit or Letter of Guaranty comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross negligence or
wilful misconduct on the part of the Lender (as finally determined by a court of
competent jurisdiction), the Lender shall be deemed to have exercised care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit or Letter of Guaranty, the Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit or Letter of Guaranty.
          (f) Disbursement Procedures. The Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Lender shall promptly notify a Financial
Officer of the Borrower by telephone (confirmed by facsimile) of such demand for
payment and whether the Lender has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the Lender with
respect to any such LC Disbursement.
          (g) Interim Interest. If the Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to CBFR Revolving Loans; provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Lender.
Interest shall not accrue at a default rate during any period in which the
Lender has failed or delayed giving notice to the Borrower of any demand for
payment under a Letter of Credit.
          (h) Cash Collateralization. If any Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Lender demanding the deposit of cash collateral pursuant to this paragraph, or
on the Maturity Date if there shall then be exposure on a Letter of Credit or a
Letter of Guaranty, the Borrower shall deposit in an account with the Lender, in
the name and for the benefit of the Lender (the “LC Collateral Account”), an
amount in cash equal to 110% of the aggregate LC Exposure and exposure on any
Letter of Guaranty as of such date plus accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Lender as collateral for the
payment and performance of the Obligations. The Lender shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account and the Borrower hereby grants the Lender a security interest in the LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments

17



--------------------------------------------------------------------------------



 



shall be made in Permitted Investments at the option and sole discretion of the
Lender and at the Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Lender for LC
Disbursements or Guaranty Payments for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, be applied to satisfy other
Obligations. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all such Defaults have been cured or waived.
          SECTION 2.06. Funding of Borrowings. The Lender shall make each Loan
to be made by it hereunder on the proposed date thereof available to the
Borrower by promptly crediting the amounts in immediately available funds, to
the Funding Account; provided that CBFR Revolving Loans made to finance the
reimbursement of an LC Disbursement or a Guaranty Payment as provided in
Section 2.05(e) shall be retained by the Lender.
          SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Lender of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Lender of a written Interest Election Request in a form
approved by the Lender and signed by the Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
          (i) the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);
          (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
          (iii) whether the resulting Borrowing is to be a CBFR Borrowing or a
Eurodollar Borrowing; and
          (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such

18



--------------------------------------------------------------------------------



 



Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to a CBFR Borrowing. Notwithstanding any contrary
provision hereof, if a Default has occurred and is continuing and the Lender so
notifies the Borrower, then, so long as a Default is continuing (i) no
outstanding Revolving Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be
converted to a CBFR Borrowing at the end of the Interest Period applicable
thereto.
          SECTION 2.08. Termination of Commitment. (a) Unless previously
terminated, the Revolving Commitment shall terminate on the Maturity Date.
          (b) The Borrower may at any time terminate the Commitment upon (i) the
payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon and on any Letters of Credit or Letters of Guaranty, (ii) the
cancellation and return of all outstanding Letters of Credit or Letters of
Guaranty (or alternatively, with respect to each such Letter of Credit or
Letters of Guaranty, the furnishing to the Lender of a cash deposit equal to
110% of the LC Exposure or the Letter of Guaranty exposure as of such date),
(iii) the payment in full of the accrued and unpaid fees, and (iv) the payment
in full of all reimbursable expenses and other Obligations together with accrued
and unpaid interest thereon.
          (c) The Borrower may from time to time reduce, the Revolving
Commitment; provided that (i) each reduction of the Revolving Commitment shall
be in an amount that is an integral multiple of $100,000.00 and not less than
$1,000,000.00 and (ii) the Borrower shall not reduce the Revolving Commitment
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.09, the sum of the Revolving Exposures would exceed
the Revolving Commitment.
          (d) The Borrower shall notify the Lender of any election to terminate
or reduce the Commitment under paragraph (b) or (c) of this Section at least
five Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Commitment delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the Lender
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitment shall be permanent.
          SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Lender for its account the then
unpaid principal amount of each Revolving Loan on the Maturity Date.
          (b) [Intentionally omitted.]
          (c) The Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the Lender
resulting from each Loan made by the Lender, including the amounts of principal
and interest payable and paid to the Lender from time to time hereunder.
          (d) The Lender shall maintain accounts in which it shall record
(i) the date and amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to the
Lender hereunder and (iii) the amount of any sum received by the Lender
hereunder.
          (e) The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of the
Lender to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.

19



--------------------------------------------------------------------------------



 



          (f) The Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to the Lender a promissory note payable to the order of the Lender (or, if
requested by the Lender, to the Lender and its registered assigns) and in a form
approved by the Lender. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 8.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
          SECTION 2.10. Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, without premium or penalty, subject to prior notice in accordance with
paragraph (f) of this Section.
          (b) [Intentionally omitted.]
          (c) [Intentionally omitted.]
          (d) [Intentionally omitted.]
          (e) [Intentionally omitted.]
          (f) The Borrower shall notify the Lender by telephone (confirmed by
facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 10:00 a.m., Chicago time, three
Business Days before the date of prepayment, or (ii) in the case of prepayment
of a CBFR Revolving Borrowing, not later than 10:00 a.m., Chicago time, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitment as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12.
          SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Lender a
commitment fee, which shall accrue at the Applicable Rate on the average daily
amount of the Available Revolving Commitment of the Lender during the period
from and including the Effective Date to but excluding the date on which the
Lender’s Revolving Commitment terminates. Accrued commitment fees shall be
payable in arrears on the first Business Day of each January, April, July and
October and on the date on which the Revolving Commitment terminates, commencing
on the first such date to occur after the date hereof. All commitment fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed.
          (b) The Borrower agrees to pay (i) to the Lender a letter of credit
fee with respect to Letters of Credit which shall accrue at the same Applicable
Rate for Letters of Credit on the average daily amount of the Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which the Lender’s Revolving Commitment
terminates and the date on which the Revolving Lender ceases to have any LC
Exposure, and (ii) the Lender’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or Letter of Guaranty or
processing of drawings thereunder. Letter of Credit or Letter of Guaranty fees
accrued through and including the last day of each calendar quarter shall be
payable on the first Business Day of each January, April, July and October
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitment terminates and any such fees accruing after the
date on which the Commitment terminates shall be payable on demand. Any other
fees payable to the Lender pursuant to this paragraph shall be payable within
10 days after demand. All fronting fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual

20



--------------------------------------------------------------------------------



 



number of days elapsed. Fees to be incurred for Letters of Guaranty shall accrue
at the same rate and shall be payable on the same terms as for Letters of
Credit.
          (c) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Lender. Fees paid shall not be refundable
under any circumstances. Notwithstanding anything to the contrary in this
Agreement or the Loan Documents, no fees shall accrue following the occurrence
of any event described in Section 7(h) or (i) with respect to the Lender during
any period during which Lender is precluded from making Loans or advances to or
for the account of the Borrower.
          SECTION 2.12. Interest. (a) The Loans comprising each CBFR Borrowing
shall bear interest at the CB Floating Rate plus the Applicable Rate.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
          (c) [Intentionally omitted.]
          (d) Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, the Lender may, at its option, by notice to
the Borrower, declare that (i) all Loans shall bear interest at 3% plus the rate
otherwise applicable to such Loans as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount outstanding hereunder, such
amount shall accrue at 3% plus the rate applicable to such fee or other
obligation as provided hereunder.
          (e) Accrued interest on each Loan (for CBFR Loans, accrued through the
last day of the prior calendar month) shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitment;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of a CBFR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
          (f) All interest hereunder shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed. The
applicable CB Floating Rate, Adjusted LIBO Rate or LIBO Rate shall be determined
by the Lender, and such determination shall be conclusive absent manifest error.
          SECTION 2.13. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
          (a) the Lender determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
          (b) the Lender determines the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to the Lender of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;
then the Lender shall give notice thereof to the Borrower by telephone or
facsimile as promptly as practicable thereafter and, until the Lender notifies
the Borrower that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective, and (ii) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as a CBFR
Borrowing.

21



--------------------------------------------------------------------------------



 



          SECTION 2.14. Increased Costs. (a) If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, the Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
          (ii) impose on the Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender or
any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to the Lender of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by the Lender hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to the Lender such
additional amount or amounts as will compensate the Lender for such additional
costs incurred or reduction suffered.
          (b) If the Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on the
Lender’s capital or on the capital of the Lender’s holding company, as a
consequence of this Agreement or the Loans made by, Letters of Credit issued by
the Lender to a level below that which the Lender or the Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration the Lender’s policies and the policies of the Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to the Lender such additional amount or amounts as will compensate the
Lender or the Lender’s holding company for any such reduction suffered.
          (c) A certificate of the Lender setting forth the amount or amounts
necessary to compensate the Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
the Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
          (d) Failure or delay on the part of the Lender to demand compensation
pursuant to this Section shall not constitute a waiver of the Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
          SECTION 2.15. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto or (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.08 and is revoked in accordance therewith), then, in any such
event, the Borrower shall compensate the Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to the Lender shall be deemed to include an amount determined by the
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which the Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of the Lender
setting forth any amount or amounts that the Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.

22



--------------------------------------------------------------------------------



 



The Borrower shall pay the Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
          SECTION 2.16. Taxes. (a) Any and all payments by the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Lender within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Lender on or with respect to any payment by or on account of
any obligation of the Borrower hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by the Lender shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Lender the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Lender.
          (e) If the Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.16 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Lender, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Lender in the event the Lender is
required to repay such refund to such Governmental Authority. This Section shall
not be construed to require the Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
          (f) Notwithstanding anything in this Section 2.16 to the contrary, the
Borrower shall not have any obligation to the Lender with respect to any Tax,
Other Tax or other indemnity payment to the extent arising from the willful
misconduct or gross negligence of the Lender.
          SECTION 2.17. Payments Generally; Allocation of Proceeds. (a) The
Borrower shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 2:00 p.m.,
Chicago time, on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Lender, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Lender at its offices at 10 South Dearborn Street,
22nd Floor, Chicago, Illinois. If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

23



--------------------------------------------------------------------------------



 



          (b) At the election of the Borrower or, if a Default has occurred and
is continuing, at the election of the Lender, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 8.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Lender. If a Default has occurred and is continuing, the Borrower
hereby irrevocably authorizes (i) the Lender to make a Borrowing for the purpose
of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans and that all such Borrowings shall
be deemed to have been requested pursuant to Sections 2.03 or 2.04, as
applicable and (ii) the Lender to charge any deposit account of the Borrower
maintained with the Lender for each payment of principal, interest and fees as
it becomes due hereunder or any other amount due under the Loan Documents.
          SECTION 2.18. Indemnity for Returned Payments. If after receipt of any
payment which is applied to the payment of all or any part of the Obligations,
the Lender is for any reason compelled to surrender such payment or proceeds to
any Person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Lender and the
Borrower shall be liable to pay to the Lender. The provisions of this
Section 2.18 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Lender in reliance upon such payment or
application of proceeds. The provisions of this Section 2.18 shall survive the
termination of this Agreement.
ARTICLE III
Representations and Warranties
          Each Loan Party represents and warrants to the Lender that:
          SECTION 3.01. Organization; Powers. Each of the domestic Loan Parties
and each of its domestic Subsidiaries is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required and where failure to qualify would have a
Material Adverse Effect. Borrower will use its best efforts to ensure its
foreign subsidiaries comply with the terms of this Section 3.01, and will cause
such compliance where failure of compliance would have a Material Adverse
Effect.
          SECTION 3.02. Authorization; Enforceability. The Transactions are
within each Loan Party’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity
holders. The Loan Documents to which it is a party have been duly executed and
delivered by it and constitute a legal, valid and binding obligation of it,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. This Section shall not be
effective as to Borrower’s Italian subsidiary until August 31, 2009.
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (b) will not
violate any Requirement of Law applicable to any domestic Loan Party or any of
its domestic Subsidiaries, (c) will not violate or result in a default under any
indenture,

24



--------------------------------------------------------------------------------



 



agreement or other instrument binding upon any Loan Party or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of any Loan
Party or any of its Subsidiaries, except Liens created pursuant to the Loan
Documents. Borrower will use its best efforts to ensure its foreign Subsidiaries
comply with this Section 3.03, but failure of a foreign Subsidiary to comply
with this section shall not constitute a breach of this Agreement unless such
failure to comply would cause a Material Adverse Effect.
          SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lender its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2008 and (ii) as of and for the fiscal
quarter and the portion of the fiscal year ended March 31, 2009, certified by
its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.
          (b) No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since March 31, 2009.
          SECTION 3.05. Properties. (a) The Borrower and each other domestic
Loan Party has good title to, or valid leasehold interests in, all of its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
          (b) The Borrower and each domestic Loan Party owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and each
other Loan Party does not infringe upon the rights of any other Person, except
for any such infringements that could not reasonably be expected to result in a
Material Adverse Effect. Borrower will use its best efforts to ensure that its
foreign Subsidiaries comply with this Section 3.05(b), but failure of a foreign
Subsidiary to comply with this subsection shall not constitute a breach of this
Agreement unless such failure to comply would cause a Material Adverse Effect.
          SECTION 3.06. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened
against or affecting the Loan Parties or any of their Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.
          (b) Except for the Disclosed Matters (i) no Loan Party nor any of its
Subsidiaries has received notice of any claim with respect to any Environmental
Liability and (ii) and except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, no Loan Party nor any of its domestic Subsidiaries
(1) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law or (2) has become subject to any Environmental Liability.
Borrower will use its best efforts to ensure to ensure its foreign Subsidiaries
comply with Environmental Laws applicable to such Subsidiaries and will cause
such compliance where failure of compliance would have a Material Adverse
Effect.
          (c) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

25



--------------------------------------------------------------------------------



 



          SECTION 3.07. Compliance with Laws and Agreements. Each Loan Party and
its Subsidiaries is in compliance with all Requirements of Law applicable to it
or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.
          SECTION 3.08. Investment Company Status. No Loan Party is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
          SECTION 3.09. Taxes. Each Loan Party and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Loan Party or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not be expected to result in a Material Adverse Effect. No tax
liens have been filed and no claims are being asserted with respect to any such
taxes.
          SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, except where such excess could not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.11. Disclosure. The Borrower has disclosed to the Lender all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of any Loan Party to the Lender or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date.
          SECTION 3.12. Material Agreements. Neither the Borrower nor any Loan
Party is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in (i) any material agreement to
which it is a party or (ii) any agreement or instrument evidencing or governing
Indebtedness.
          SECTION 3.13. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise, (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, and (iv) each Loan Party will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.
          (b) No Loan Party intends to, or will permit any of its Subsidiaries
to, and believes that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

26



--------------------------------------------------------------------------------



 



          SECTION 3.14. Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Borrower as of the Effective Date.
As of the Effective Date, all premiums in respect of such insurance have been
paid. The Borrower believes that the insurance maintained by or on behalf of the
Borrower and the Subsidiaries is adequate.
          SECTION 3.15. Capitalization and Subsidiaries. Schedule 3.15 sets
forth a correct and complete list of the name and relationship to the Borrower
of each and all of the Borrower’s Subsidiaries, including the type of entity of
the Borrower and each of its Subsidiaries. Each Subsidiary which is an Inactive
Subsidiary is identified on Schedule 3.15. “Inactive Subsidiary” for the
purposes of this Agreement means a Subsidiary which has generated less than
$1,000,000.00 in gross revenue in its most recent fiscal year, as determined
from time to time. All of the issued and outstanding Equity Interests owned by
any Loan Party has been (to the extent such concepts are relevant with respect
to such ownership interests) duly authorized and issued and is fully paid and
non-assessable.
          SECTION 3.16. [Intentionally omitted.].
          SECTION 3.17. Employment Matters. As of the Effective Date, there are
no strikes, lockouts or slowdowns against any Loan Party or any Subsidiary
pending or, to the knowledge of the Borrower, threatened. The hours worked by
and payments made to employees of the Loan Parties and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters, except where
such violation would not have a Material Adverse Effect. All payments due from
any Loan Party or any Subsidiary, or for which any claim may be made against any
Loan Party or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Loan Party or such Subsidiary, except where failure to make
such payment or accrual would not have a Material Adverse Effect.
ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lender to make
Loans and to issue Letters of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 8.02):
     (a) Credit Agreement and Loan Documents. The Lender (or its counsel) shall
have received (i) from each party hereto either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Lender (which may include facsimile transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement
and (ii) duly executed copies of the Loan Documents and such other certificates,
documents, instruments and agreements as the Lender shall reasonably request in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, including a written opinion of the Borrower’s counsel, addressed
to the Lender in form and substance reasonably satisfactory to the Lender.
     (b) Financial Statements and Projections. The Lender shall have received
(i) audited consolidated financial statements of Borrower for the 2006, 2007 and
2008 fiscal years, (ii) unaudited interim consolidated financial statements of
Borrower for each fiscal quarter ended after the date of the latest applicable
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available, and such financial statements
shall not, in the reasonable judgment of the Lender, reflect any material
adverse change in the consolidated financial condition of Borrower, as reflected
in the most recent financial statements or projections delivered to Lender.

27



--------------------------------------------------------------------------------



 



     (c) Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Lender shall have received (i) a certificate of each
Loan Party, dated the Effective Date and executed by its Secretary or Assistant
Secretary, which shall (A) certify the resolutions of its Board of Directors,
members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
the signatures of the Financial Officers and any other officers of such Loan
Party authorized to sign the Loan Documents to which it is a party, and
(C) contain appropriate attachments, including the certificate or articles of
incorporation or organization of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its by-laws or operating, management or partnership agreement,
and (ii) a long form good standing certificate for each Loan Party from its
jurisdiction of organization.
     (d) No Default Certificate. The Lender shall have received a certificate,
signed by the chief financial officer of the Borrower, on the initial Borrowing
date (i) stating that no Default has occurred and is continuing, (ii) stating
that the representations and warranties contained in Article III are true and
correct as of such date, and (iii) certifying any other factual matters as may
be reasonably requested by the Lender.
     (e) Fees. The Lender shall have received all fees required to be paid, and
all expenses for which invoices have been presented (including the reasonable
fees and expenses of legal counsel), on or before the Effective Date. All such
amounts will be paid with proceeds of Loans made on the Effective Date and will
be reflected in the funding instructions given by the Borrower to the Lender on
or before the Effective Date.
     (f) Lien Searches. The Lender shall have received the results of a recent
lien search in each of the jurisdictions where a material portion of the assets
of the Borrower are located, and such search shall reveal no liens on any of the
assets of the Borrower except for liens permitted by Section 6.02 or discharged
on or prior to the Effective Date pursuant to a pay-off letter or other
documentation satisfactory to the Lender.
     (g) Pay-Off Letter. The Lender shall have received satisfactory pay-off
letters for all existing Indebtedness to be repaid from the proceeds the initial
Borrowing, confirming that all letters of credit issued or guaranteed as part of
such Indebtedness shall have been cash collateralized or supported by a Letter
of Credit.
     (h) Funding Account. The Lender shall have received a notice setting forth
the deposit account of the Borrower (the “Funding Account”) to which the Lender
is authorized by the Borrower to transfer the proceeds of any Borrowings
requested or authorized pursuant to this Agreement.
     (i) Other Documents. The Lender shall have received such other documents as
the Lender or its counsel may have reasonably requested.
The Lender shall notify the Borrower of the Effective Date, and such notice
shall be conclusive and binding. Notwithstanding the foregoing, the obligations
of the Lender to make Loans and to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02).
          SECTION 4.02. Each Credit Event. The obligation of the Lender to make
a Loan on the occasion of any Borrowing, and to issue, amend, renew or extend
any Letter of Credit, is subject to the satisfaction of the following
conditions:
     (a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.

28



--------------------------------------------------------------------------------



 



     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
          (c) After giving effect to any Borrowing or the issuance of any Letter
of Credit or Letter of Guaranty, Availability is not less than zero.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.
ARTICLE V
Affirmative Covenants
          Until the Commitment has expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder shall have been paid
in full and all Letters of Credit or Letters of Guaranty shall have expired or
terminated and all LC Disbursements or Guaranty Payments shall have been
reimbursed, the Borrower agrees with the Lender that:
          SECTION 5.01. Financial Statements; Borrowing Base and Other
Information. The Borrower will furnish to the Lender:
     (a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated and consolidating balance sheet and related income
statement, and its consolidated (but not consolidating) statements of
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by nationally recognized independent public accountants (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, accompanied by any management letter prepared by said
accountants;
     (b) within 50 days after the end of each of the first three fiscal quarters
of the Borrower, its consolidated and consolidating balance sheet and related
income statement and its consolidated (but not consolidating) statements of
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
     (c) [Intentionally omitted.]
     (d) concurrently with any delivery of financial statements under clause
(a) or (b) or (c) above, a certificate of a Financial Officer of the Borrower in
substantially the form of Exhibit A (i) certifying, in the case of the financial
statements delivered under clause (b) or (c), as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, (ii) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations demonstrating compliance with the

29



--------------------------------------------------------------------------------



 



Financial Covenants contained herein and (iv) stating whether any change in GAAP
or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
     (e) [Intentionally omitted.]
     (f) as soon as available, but in any event prior to the end of each fiscal
year of the Borrower, a copy of the plan and forecast (including a projected
consolidated and consolidating balance sheet and income statement and
consolidated (but not consolidating) statement of cash flows) of the Borrower
for each quarter of the coming fiscal year (the “Projections”) in form
reasonably satisfactory to the Lender;
     (g) [Intentionally omitted.]
     (h) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be; and
     (i) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any Loan
Party, or compliance with the terms of this Agreement, as the Lender may
reasonably request.
          SECTION 5.02. Notices of Material Events. The Borrower will furnish to
the Lender prompt written notice of the following:
     (a) the occurrence of any Default;
     (b) receipt of any notice of any governmental investigation or any
litigation commenced or threatened against any Loan Party that (i) seeks damages
in excess of $2,000,000.00, (ii) seeks injunctive relief, (iii) is asserted or
instituted against any Plan, its fiduciaries or its assets, (iv) alleges
criminal misconduct by any Loan Party, (v) alleges the violation of any law
regarding, or seeks remedies in connection with, any Environmental Laws; (vi)
contests any tax, fee, assessment, or other governmental charge in excess of
$1,000,000.00, (vii) involves any product recall or (vii) could reasonably be
expected to have a Material Adverse Effect;
     (c) any material Lien (other than Permitted Encumbrances) or claim made or
asserted against any of the Borrower’s assets which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect;
     (d) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000.00; and
     (e) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

30



--------------------------------------------------------------------------------



 



          SECTION 5.03. Existence; Conduct of Business. Each Loan Party will,
and will cause each Subsidiary to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
and (b) carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise as it is presently conducted.
          SECTION 5.04. Payment of Obligations. Each Loan Party will and will
cause each Subsidiary to, pay or discharge all Material Indebtedness and all
other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default, but subject to any applicable grace
periods, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) such Loan Party or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.05. Maintenance of Properties. Each Loan Party will, and
will cause each Subsidiary to keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except where failure to do so could not reasonably be expected to
result in a Material Adverse Effect
          SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party
will, and will cause each Subsidiary to, (i) keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (ii) permit any
representatives designated by the Lender (including employees of the Lender, or
any consultants, accountants, lawyers and appraisers retained by the Lender,
upon reasonable prior notice, to visit and inspect the Borrower’s properties, to
examine and make extracts from its books and records, including environmental
assessment reports and Phase I or Phase II studies, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested; provided, that
unless a Default is continuing, such visits and inspections shall not occur more
than once every 365 days. Such visits shall be made in such a manner as to
interfere as little as possible with the conduct of the Borrower’s business. The
Borrower acknowledges that the Lender, after exercising its rights of
inspection, may prepare certain Reports pertaining to the Borrower’s assets for
internal use by the Lender. The Borrower will permit the Lender to conduct field
audit examinations of the Borrower’s assets, liabilities, books and records at a
frequency not less than once every 365 days; provided further that the Borrower
will permit the Lender to conduct such examinations at any time and with any
reasonable frequency while a Default is continuing.
          SECTION 5.07. Compliance with Laws. Each Loan Party will, and will
cause each Subsidiary to, comply with all Requirements of Law applicable to it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of
the Loans will be used only for repayment of existing Indebtedness and for
general operating purposes. No part of the proceeds of any Loan and no Letter of
Credit or Letter of Guaranty will be used, whether directly or indirectly,
(i) for any purpose that entails a violation of any of the Regulations of the
Board, including Regulations T, U and X or (ii) to make any Acquisition other
than a Permitted Acquisition.
          SECTION 5.09. Insurance. Each Loan Party will, and will cause each
Subsidiary to, maintain (in all jurisdictions where such insurance is reasonably
available and customary for companies in similar businesses and of similar size)
with financially sound and reputable carriers insurance in such amounts (with no
greater risk retention) and against such risks including (i) loss or damage by
fire and loss in transit; (ii) theft, burglary,

31



--------------------------------------------------------------------------------



 



pilferage, larceny, embezzlement, and other criminal activities; (iii) business
interruption; (iv) general liability and (v) and such other hazards, as is
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations. The Borrower
will, upon request, furnish to the Lender, information in reasonable detail as
to the insurance so maintained.
          SECTION 5.10. Casualty and Condemnation. The Borrower (a) will furnish
to the Lender prompt written notice of any casualty or other insured damage to
any material asset, if the amount of such damage is reasonably expected to
exceed $1,000,000.00 and (b) will use commercially reasonable efforts to ensure
that the Net Proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are collected.
          SECTION 5.11. Depository Banks. The Borrower will maintain the Lender
as its sole depository and remittance bank, including for the maintenance of
operating, administrative, cash management, collection activity, and other
deposit accounts for the conduct of its business to the extent the Lender is
willing and able to undertake these activities.
          SECTION 5.12. Further Assurances. (a) Subject to applicable law, the
Borrower and each Subsidiary that is a Loan Party shall, unless the Lender
otherwise consents, cause each Subsidiary of the Borrower formed or acquired
after the date of this Agreement in accordance with the terms of this Agreement
and each Inactive Subsidiary to become a Loan Party by executing the Joinder
Agreement set forth as Exhibit B hereto (the “Joinder Agreement”), provided,
however, that neither the existing Inactive Subsidiaries nor any foreign
Subsidiaries shall be required to execute a Joinder Agreement if (i) such
Subsidiary does not generate gross revenue of more than $1,000,000.00 in fiscal
year 2009 or any subsequent fiscal year, (ii) there is a substantial likelihood
that joinder to this Agreement would violate applicable laws, rules or
regulations of the such Subsidiary’s jurisdiction of formation or result in any
liability for any officer or director of the Borrower or such Subsidiary or
(iii) such joinder could reasonably be expected to result in increased costs to
the Borrower or such Subsidiary in any given year of more than $25,000.00. Any
Subsidiary which executes a Joinder Agreement shall continue to be a Loan Party
until the expiration of this Agreement. Upon execution and delivery of a Joinder
Agreement, each such Person shall automatically become a Loan Guarantor
hereunder and thereupon shall have all of the rights, benefits, duties, and
obligations in such capacity under the Loan Documents. Notwithstanding anything
to the contrary provided in this Agreement, no foreign Subsidiary which executes
a Joinder Agreement shall be required to provide a legal opinion regarding
enforceability nor shall any foreign Subsidiary be required to execute a
guaranty governed by the laws of any jurisdiction other than the United States
or the state of Illinois.
ARTICLE VI
Negative Covenants
          Until the Commitment has expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit or Letters of Guaranty have expired or terminated and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lender that:
          SECTION 6.01. Indebtedness; Certain Equity Securities.
          The Borrower will not create, incur, assume or permit to exist any
Indebtedness, except:
     (i) Indebtedness created under the Loan Documents and other Indebtedness to
the Bank;
     (ii) Indebtedness existing on the date hereof and set forth in
Schedule 6.01;

32



--------------------------------------------------------------------------------



 



     (iii) Indebtedness of Borrower to any of its Subsidiaries;
     (iv) [Intentionally omitted];
     (v) Guarantees of Indebtedness permitted under this Section 6.01;
     (vi) Capital Lease Obligations or purchase money Indebtedness in an
aggregate amount not exceeding, at any one time outstanding, $1,500,000.00;
     (vii) Indebtedness created pursuant to Section 5.14 and “mark to market”
exposure resulting from any Swap Agreement entered into for protection against
interest rate, foreign currency or commodity price risks incurred in the
ordinary course of the Borrower’s business, and not for speculative purposes;
     (viii) other Indebtedness in an aggregate principal amount not exceeding
$500,000.00 at any one time outstanding;
     (ix) extensions, renewals and replacements of any of the foregoing that do
not increase the outstanding principal amount thereof; and
     (x) Indebtedness under the Wachovia Letters of Credit.
          SECTION 6.02. Liens. The Borrower will not, and will not permit any
other Loan Party to, create, incur, assume or permit to exist any Lien
(including, without limitation, any mortgage on real estate or any security
interest in accounts, equipment, inventory, general intangibles or intellectual
property) on any property or asset now owned or hereafter acquired by it, or
assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, except:
     (i) Liens securing obligations owed to Lender under a Swap Agreement or
under an agreement governing Banking Services;
     (ii) Liens created pursuant to Capital Lease Obligations or purchase money
Indebtedness permitted pursuant to this Agreement; provided that such Liens are
only in respect of the property or assets subject to, and secure only, the
respective Capital Lease Obligations or purchase money Indebtedness not to
exceed $1,500,000.00 in the aggregate; and
     (iii) Permitted Encumbrances.
          SECTION 6.03. Fundamental Changes.
     (a) The Borrower will not, nor will it permit any other Loan Party to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that (i) any
Subsidiary may merge into any other Subsidiary or into Borrower and
(ii) Borrower may effect a Permitted Acquisition.
     (b) The Borrower will not and will not permit any other Loan Party to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and the other Loan Parties on the date of execution of
this Agreement and businesses reasonably related thereto.
          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. Absent the written consent of the Lender, which will not be
unreasonably withheld or delayed, the Borrower will not purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Subsidiary of Borrower

33



--------------------------------------------------------------------------------



 



prior to such merger) any Equity Interests in or evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, in each case other than financing extended to customers in
the ordinary course of business, make or permit to exist any loans or advances
to, Guarantee any obligations of, or make or permit to exist any investment or
any other interest in, any other Person, or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:
     (a) investments existing on the date hereof and set forth on Schedule 6.04;
     (b) Permitted Investments;
     (c) loans or advances permitted under Section 6.01(a);
     (d) loans or advances by the Borrower or any of its Subsidiaries to their
respective employees in the ordinary course of business, not to exceed
$500,000.00 in the aggregate for Borrower and its Subsidiaries at any one time
outstanding;
     (e) Accounts receivable owned by the Borrower or any of its Subsidiaries,
if created in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;
     (f) Guarantees constituting Indebtedness permitted by Section 6.01;
     (g) investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent Accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
     (h) investments or other interests acquired in compliance with
Section 6.03; and
     (i) investments or loans by Borrower in or to any Subsidiary (or all
Subsidiaries in the aggregate) in an aggregate principal amount not to exceed
$1,000,000 at any time outstanding.
          SECTION 6.05. Asset Sales. The Borrower will not, and will not permit
any other Loan Party to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, except:
     (a) sales, transfers, leases and other dispositions of inventory in the
ordinary course of business, licenses of intellectual property in the ordinary
course of business, used or surplus equipment or intellectual property which is
no longer useful in such party’s business and Permitted Investments in the
ordinary course of business;
     (b) sales, transfers and dispositions to the Borrower or to any of its
Subsidiaries; provided that any such sales, transfers or dispositions involving
a Subsidiary of Borrower that is not a Loan Party shall be made in compliance
with Section 6.09; and
     (c) sales of Equity Interests in Subsidiaries which, in the aggregate, do
not result in a Material Adverse Effect;
     (d) other sales, transfers, leases or other dispositions by the Borrower or
any of its Subsidiaries which do not exceed, in the aggregate, $1,000,000.00 in
any fiscal year;
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (a) and (b) above) shall be made
for fair value.
          SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not,
and will not permit any other Loan Party to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or

34



--------------------------------------------------------------------------------



 



lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, other than
sale-leaseback transactions with Subsidiaries of not more than $1,000,000 in the
aggregate at any time, if at arm’s length and for fair market value.
          SECTION 6.07. Swap Agreements. The Borrower will not, and will not
permit any other Loan Party to, enter into any Swap Agreement, other than Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any other Loan Party is exposed in the conduct of
its business or the management of its liabilities.
          SECTION 6.08. Restricted Payments. The Borrower will not make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except (i) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its Equity Interests and (ii) the Borrower may make any
cash payment or other distribution of cash or property to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any of its Equity Interests in an amount not
to exceed $1,000,000 in any fiscal year provided no such payment or distribution
may be made during the continuation of a Default or if such payment or
distribution will cause a Default.
          SECTION 6.09. Transactions with Affiliates. The Borrower will not, nor
will it permit any other Loan Party to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except transactions in the ordinary course of business that are at
prices and on terms and conditions not less favorable to the Borrower than could
be obtained on an arm’s-length basis from unrelated third parties.
          SECTION 6.10. Restrictive Agreements. The Borrower will not, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower to create, incur or permit to exist any Lien upon any of
its property or assets, or (b) the ability of any domestic Subsidiary of
Borrower to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to the Borrower or any
other Subsidiary of Borrower or to Guarantee Indebtedness of the Borrower or any
of its Subsidiaries; provided that the foregoing shall not apply to restrictions
and conditions imposed by law or by any Loan Document.
          SECTION 6.11. Amendment of Material Documents. The Borrower will not
amend, modify or waive any of its rights under (a) any Agreement relating to any
Subordinated Indebtedness or (b) its organizational documents (in any manner
materially adverse to the Lender).
          SECTION 6.12. Additional Subsidiaries.. The Borrower will not, and
will not permit any other Loan Party to, form or acquire any Subsidiary after
the Effective Date except that Borrower or any of its Subsidiaries may form,
create or acquire a wholly-owned Subsidiary so long as (a) immediately
thereafter and giving effect thereto, no event will occur and be continuing
which constitutes a Default; (b) such Subsidiary (and, where applicable,
Borrower) shall (to the extent required by Section 5.12 hereof) execute and
deliver a Guarantee (or, at the option of Lender, a joinder to the Guarantee
executed concurrently herewith) and (c) Lender is given prior notice of such
formation, creation or acquisition. Borrower shall not permit any foreign
Subsidiary to form, create or acquire a domestic Subsidiary.
          SECTION 6.13. Capital Expenditures. The Borrower will not, and will
not permit any Subsidiary to, incur or make aggregate Capital Expenditures
during any period set forth below in an amount exceeding the amount set forth
opposite such period:

          Period   Maximum Capital Expenditures
Borrower’s Fiscal Year
  $ 10,000,000.00  

35



--------------------------------------------------------------------------------



 



The unused portion of permitted Capital Expenditures in any fiscal year cannot
be carried over to a subsequent fiscal year.
          SECTION 6.14. Financial Covenants.
     (a) Minimum Net Income. The Borrower shall have, at the end of each period
set forth below, Net Income for the quarter then-ended of not less than the
following:

          Period   Net Income
6/30/09
    ($2,000,000.00 )
9/30/09
  $ 750,000.00  

     (b) Leverage Ratio. The Borrower will not permit the Leverage Ratio,
determined for any period of four consecutive fiscal quarters ending on any date
during any period set forth below, to be less than the ratio set forth below
opposite such period:

          Period   Ratio
12/31/09
    2.0:1.0  
3/31/10 and each quarter-end thereafter
    1.5:1.0  

     (c) Minimum Tangible Net Worth. Borrower’s Tangible Net Worth shall not at
any time be less than the Minimum Tangible Net Worth; “Minimum Tangible Net
Worth” is defined for purposes of this Subsection as $42,000,000.00 at all times
from the date hereof through December 31, 2009 and adjusted on the last day of
each Fiscal Year of Borrower (starting with December 31, 2009) by adding an
amount equal to fifty percent (50%) of Borrower’s Net Income (but without
reduction for any net loss) for the Fiscal Year then ended as reflected on
Borrower’s audited year-end financial statement plus 100% of all capital
contributed through the issuance of Equity Interests in the Borrower during such
period; and “Tangible Net Worth” being defined for purposes of this Subsection
as Borrower’s consolidated shareholders’ equity (including retained earnings)
less the net book value of all Intangible Assets plus the amount of any LIFO
reserve plus the amount of any debt subordinated to Lender, all as determined
under GAAP applied on a basis consistent with the financial statement dated
December 31, 2008. “Intangible Assets” shall mean goodwill, patents, trademarks,
customer lists and other items that are categorized as intangible assets in
accordance with GAAP.
ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, within three Business Days after the same
shall become due and payable;

36



--------------------------------------------------------------------------------



 



     (c) any representation or warranty made or deemed made by or on behalf of
any Loan Party or any Subsidiary in or in connection with this Agreement or any
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;
     (d) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;
     (e) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) 5 days after the earlier of knowledge of such
breach or written notice thereof from the Lender if such breach relates to terms
or provisions of Section 5.01, or 5.03 through 5.07 and 5.09 of this Agreement
or (ii) 30 days after the earlier of knowledge of such breach or notice thereof
from the Lender if such breach relates to terms or provisions of any other
Section of this Agreement;
     (f) any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
lapse of any applicable grace period set forth in the agreement governing such
Material Indebtedness;
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice or the lapse of any applicable grace period set
forth in the agreement governing such Material Indebtedness, or both) the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or Beijing Fuel Tech Environmental Technologies Co.,
Ltd. or its debts, or of a substantial part of its assets, under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or Beijing Fuel
Tech Environmental Technologies Co., Ltd. or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
     (i) any Loan Party or Beijing Fuel Tech Environmental Technologies Co.,
Ltd. shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Loan Party or
Beijing Fuel Tech Environmental Technologies Co., Ltd. or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;
     (j) any Loan Party or Beijing Fuel Tech Environmental Technologies Co.,
Ltd. shall become unable, admit in writing its inability or fail generally to
pay its debts as they become due;

37



--------------------------------------------------------------------------------



 



     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $250,000 shall be rendered against any Loan Party, any Subsidiary
of any Loan Party or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Loan Party or any Subsidiary
of any Loan Party to enforce any such judgment or any Loan Party or any
Subsidiary of any Loan Party shall fail within 30 days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;
     (l) an ERISA Event shall have occurred that, in the opinion of the Lender,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;
     (m) a Change in Control shall occur;
     (n) the occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;
     (o) [Intentionally omitted];
     (p) any material provision of any Loan Document (other than the Loan
Guaranty) for any reason ceases to be valid, binding and enforceable in
accordance with its terms (or any Loan Party shall challenge the enforceability
of any Loan Document (other than the Loan Guaranty) or shall assert in writing,
or engage in any action or inaction based on any such assertion, that any
provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);
     (q) any Loan Party is criminally indicted or convicted under any law that
may reasonably be expected to lead to a forfeiture of any property of such Loan
Party having a fair market value in excess of $250,000.00; or
     (r) any event or condition occurs that causes an Event of Default under the
Credit Facility Agreement between Beijing Fuel Tech Environmental Technologies
Co., Ltd., and JPMorgan Chase Bank (China) Company Limited, Shanghai Branch
dated as of September 14, 2007, as amended, supplemented, modified or restated
from time to time but only for so long as said agreement remains in effect;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Lender may, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitment, and thereupon the Commitment shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitment shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
Upon the occurrence and the continuance of an Event of Default, the Lender may
increase the rate of interest applicable to the Loans and other

38



--------------------------------------------------------------------------------



 



Obligations as set forth in this Agreement and exercise any rights and remedies
provided to the Lender under the Loan Documents or at law or equity, including
all remedies provided under the UCC.
ARTICLE VIII
Miscellaneous
          SECTION 8.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (which shall be
given to the telephone numbers set forth below) (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:

  (i)   if to any Loan Party, to the Borrower at:         Fuel Tech, Inc.
27601 Bella Vista Parkway
Warrenville, IL 60555
Attention: John Graham, CFO
Telephone No.: (630) 845-4493
Facsimile No: (630) 845-4501     (ii)   if to the Lender, to JPMorgan Chase
Bank, N.A. at:         JPMorgan Chase Bank, N.A.
111 East Busse Avenue
Mount Prospect, IL 60056
Attention: Lewis E. Rieck
Telephone No.: 847-506-8406
Facsimile No: 847-590-3745         with a copy to:         Locke Lord Bissell &
Liddell LLP
111 West Wacker Drive
Chicago, IL 60606
Attention: Kenneth M. Lodge
Facsimile: 312-896-6478

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.
          (b) Notices and other communications to the Lender hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the Lender;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Event of Default certificates delivered pursuant to
Section 5.01(d) unless otherwise agreed by the Lender. The Lender or the
Borrower (on behalf of the Loan Parties) may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. All such notices and
other communications (i) sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available,

39



--------------------------------------------------------------------------------



 



return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.
          (c) Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.
          SECTION 8.02. Waivers; Amendments. (a) No failure or delay by the
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Lender hereunder and under any other Loan Document are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Event
of Default, regardless of whether the Lender may have had notice or knowledge of
such Event of Default at the time.
          (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Lender, or (ii) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Lender and the Loan Party or Loan Parties that are parties thereto.
          SECTION 8.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the Lender and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Lender in connection with the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all out-of-pocket
expenses incurred by the Lender, including the fees, charges and disbursements
of any counsel for the Lender in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. Expenses being reimbursed by the Borrower under this Section
include, without limiting the generality of the foregoing, costs and expenses
incurred in connection with:
     (i) appraisals and insurance reviews;
     (ii) field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Lender or the internally allocated fees
for each Person employed by the Lender with respect to each field examination;
     (iii) background checks regarding senior management and/or key investors,
as deemed necessary or appropriate in the sole discretion of the Lender;
     (iv) taxes, fees and other charges for (A) lien and title searches and
title insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the Lender’s
Liens;

40



--------------------------------------------------------------------------------



 



     (v) sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and
     (vi) forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes.
All of the foregoing costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in
Section 2.17(c).
          (b) The Borrower shall indemnify the Lender, and each Related Party of
the Lender(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
incremental taxes, liabilities and related expenses, including the fees, charges
and disbursements of any counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of the Loan Documents or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) the failure of the Borrower to
deliver to the Lender the required receipts or other required documentary
evidence with respect to a payment made by the Borrower for Taxes pursuant to
Section 2.17, or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee.
          (c) The relationship between any Loan Party on the one hand and the
Lender on the other hand shall be solely that of debtor and creditor. The Lender
(i) shall not have any fiduciary responsibilities to any Loan Party or (ii) does
not undertake any responsibility to any Loan Party to review or inform such Loan
Party of any matter in connection with any phase of any Loan Party’s business or
operations. To the extent permitted by applicable law, no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.
          (d) All amounts due under this Section shall be payable not later than
seven (7) days after written demand therefor.
          SECTION 8.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each of the Lender) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
          (b) The Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to

41



--------------------------------------------------------------------------------



 



it); provided that, except in the case of an assignment to an Affiliate of the
Lender or an Approved Fund, the Borrower must give its prior written consent to
such assignment (which consent shall not be unreasonably withheld); and provided
further that any consent of the Borrower otherwise required under this paragraph
shall not be required if an Event of Default under clause (h) or (i) of
Article VII has occurred and is continuing. Subject to notification of an
assignment, the assignee shall be a party hereto and, to the extent of the
interest assigned, have the rights and obligations of the Lender under this
Agreement, and the Lender shall, to the extent of the interest assigned, be
released from its obligations under this Agreement (and, in the case of an
assignment covering all of the Lender’s rights and obligations under this
Agreement, the Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.14, 2.15, 2.16 and 8.03). The Borrower
hereby agrees to execute any amendment and/or any other document that may be
necessary to effectuate such an assignment, including an amendment to this
Agreement to provide for multiple lenders and an administrative agent to act on
behalf of such lenders. Any assignment or transfer by the Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by the Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
     For the purposes of this Section 8.04(b), the term “Approved Fund” has the
following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) the Lender, (b) an Affiliate of the Lender or
(c) an entity or an Affiliate of an entity that administers or manages the
Lender.
          (c) The Lender may, without the consent of the Borrower, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of the Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) the Lender’s obligations under this Agreement shall remain
unchanged, (ii) the Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower shall
continue to deal solely and directly with the Lender in connection with the
Lender’s rights and obligations under this Agreement. Subject to paragraph
(d) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were
the Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section.
          (d) A Participant shall not be entitled to receive any greater payment
under Section 2.14 or 2.15 than the Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent.
          (e) The Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
the Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release the Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for the Lender as a party
hereto.
          SECTION 8.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Lender, the Lender or any Lender
may have had notice or knowledge of any Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitment has not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby,

42



--------------------------------------------------------------------------------



 



the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitment or the termination of this Agreement or any provision
hereof.
          SECTION 8.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Lender constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Lender and when the Lender shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile shall be effective as delivery of a manually executed counterpart of
this Agreement.
          SECTION 8.07. Severability. Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 8.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, the Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
          SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the internal laws (including, without limitation, 735 ILCS Section 105/5-1 et
seq, but otherwise without regard to the conflict of laws provisions) of the
State of Illinois, but giving effect to federal laws applicable to national
banks.
          (b) Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any U.S.
Federal or Illinois State court sitting in Chicago, Illinois in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Illinois State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Lender, the Lender or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction.
          (c) Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

43



--------------------------------------------------------------------------------



 



          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
          SECTION 8.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
          SECTION 8.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 8.12. Confidentiality. The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the prior written consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Lender on a non-confidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Lender, the Lender or any Lender on a non-confidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
          SECTION 8.13. Nonreliance; Violation of Law. The Lender hereby
represents that it is not relying on or looking to any margin stock for the
repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, the Lender shall not be obligated to
extend credit to the Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.
          SECTION 8.14. USA PATRIOT Act. The Lender is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) and hereby notifies the Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

44



--------------------------------------------------------------------------------



 



          SECTION 8.15. Disclosure. Each Loan Party hereby acknowledges and
agrees that the Lender and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with any of the
Loan Parties and their respective Affiliates.
ARTICLE IX
Loan Guaranty
          SECTION 9.01. Guaranty. Each Loan Guarantor (other than those that
have delivered a separate Guaranty) hereby agrees that it is jointly and
severally liable for, and, as primary obligor and not merely as surety,
absolutely and unconditionally guarantees to the Lender the prompt payment when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Obligations and all costs and expenses including,
without limitation, all court costs and attorneys’ and paralegals’ fees and
expenses paid or incurred by the Lender in endeavoring to collect all or any
part of the Obligations from, or in prosecuting any action against, the
Borrower, any Loan Guarantor or any other guarantor of all or any part of the
Obligations (such costs and expenses, together with the Obligations,
collectively the “Guaranteed Obligations”). Each Loan Guarantor further agrees
that the Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.
          SECTION 9.02. Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Lender to sue the Borrower, any Loan Guarantor, any other guarantor, or any
other person obligated for all or any part of the Guaranteed Obligations (each,
an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.
          SECTION 9.03. No Discharge or Diminishment of Loan Guaranty.
(a) Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrower or any other guarantor of or other person liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party,
Lender, or any other person, whether in connection herewith or in any unrelated
transactions.
          (b) The obligations of each Loan Guarantor hereunder are not subject
to any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.
          (c) Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the Lender
to assert any claim or demand or to enforce any remedy with respect to all or
any part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of the Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
person liable for any of the Guaranteed Obligations; (iv) any action or failure
to act by the Lender with respect to any collateral securing any part of the
Guaranteed Obligations;

45



--------------------------------------------------------------------------------



 



or (v) any default, failure or delay, willful or otherwise, in the payment or
performance of any of the Guaranteed Obligations, or any other circumstance,
act, omission or delay that might in any manner or to any extent vary the risk
of such Loan Guarantor or that would otherwise operate as a discharge of any
Loan Guarantor as a matter of law or equity (other than the indefeasible payment
in full in cash of the Guaranteed Obligations).
          SECTION 9.04. Defenses Waived. To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of the Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of the Borrower or any
Loan Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any Obligated Party, or any other person. The Lender may, at its
election, foreclose on any collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been fully and indefeasibly paid in cash. To the fullest extent
permitted by applicable law, each Loan Guarantor waives any defense arising out
of any such election even though that election may operate, pursuant to
applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security.
          SECTION 9.05. Rights of Subrogation. No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Lender.
          SECTION 9.06. Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of the Borrower or otherwise, each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made and whether or not the Lender
is in possession of this Loan Guaranty. If acceleration of the time for payment
of any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy
or reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Lender.
          SECTION 9.07. Information. Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Guarantor assumes and incurs under this Loan Guaranty, and
agrees that the Lender shall not have any duty to advise any Loan Guarantor of
information known to it regarding those circumstances or risks.
          SECTION 9.08. Termination. The Lender may continue to make loans or
extend credit to the Borrower based on this Loan Guaranty until five days after
it receives written notice of termination from any Loan Guarantor.
Notwithstanding receipt of any such notice, each Loan Guarantor will continue to
be liable to the Lender for any Guaranteed Obligations created, assumed or
committed to prior to the fifth day after receipt of the notice, and all
subsequent renewals, extensions, modifications and amendments with respect to,
or substitutions for, all or any part of that Guaranteed Obligations.
          SECTION 9.09. Taxes. All payments of the Guaranteed Obligations will
be made by each Loan Guarantor free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Loan Guarantor shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the

46



--------------------------------------------------------------------------------



 



sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Loan Guarantor shall make
such deductions and (iii) such Loan Guarantor shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
          SECTION 9.10. Maximum Liability. The provisions of this Loan Guaranty
are severable, and in any action or proceeding involving any state corporate
law, or any state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Loan Guarantor under this Loan Guaranty would otherwise be held or determined to
be avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lender, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”.
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Lender to the maximum extent not
subject to avoidance under applicable law, and no Loan Guarantor nor any other
person or entity shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Lender hereunder, provided that, nothing in this sentence shall
be construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability. In addition to the above, it is agreed that the liability of
the Fuel Tech S.r.l. under this Section 9 may never exceed, and shall
automatically be reduced to the maximum amount that, if paid, would allow Fuel
Tech S.r.l. to remain operating as a going concern in good standing and not
become insolvent.
          SECTION 9.11. Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article IX, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrower after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrower after the date hereof (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of the Lender and the
Loan Guarantors and may be enforced by any one, or more, or all of them in
accordance with the terms hereof.
     SECTION 9.12. Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article IX is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Lender under this Agreement and
the other Loan Documents to which such Loan Party is a party or in respect of
any obligations or liabilities of the other Loan Parties, without any limitation
as to amount, unless the instrument or agreement evidencing or creating such
other liability specifically provides to the contrary.
[signature pages to follow]

47



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            FUEL TECH, INC.,
a Delaware corporation
      By:   /s/ John P. Graham         Name:   John P. Graham        Title:  
Chief Financial Officer        FUEL TECH S.r.l.,
organized under the laws of the Italian Republic
      By:   /s/ John P. Graham         Name:   John P. Graham        Title:  
Director        JPMORGAN CHASE BANK, N.A.
      By:   /s/ Eric Devereaux         Name:   Eric Devereaux        Title:  
Vice President     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COMPLIANCE CERTIFICATE
To: JPMorgan Chase Bank, N.A.
          This Compliance Certificate is furnished pursuant to that certain
Credit Agreement dated as of June 30, 2009 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among Fuel Tech, Inc. (the
“Borrower”) and JPMorgan Chase Bank, N.A., as Lender. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.
          THE UNDERSIGNED HEREBY CERTIFIES THAT:
          1. I am the duly elected Chief Financial Officer of the Borrower;

1.   I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements and such financial statements
present fairly in all material respects the fmancial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;   2.   The examinations
described in paragraph 2 did not disclose, except as set forth below, and I have
no knowledge of (i) the existence of any condition or event which constitutes a
Default during or at the end of the accounting period covered by the attached
financial statements or as of the date of this Certificate or (ii) any change in
GAAP or in the application thereof that has occurred since the date of the
audited financial statements referred to in Section 3.04 of the Agreement;   3.
  I hereby certify that the Borrower has not changed (i) its name, (ii) its
chief executive office, (iii) principal place of business, (iv) the type of
entity it is or (v) its state of incorporation or organization since the date
ofthe last certificate;   4.   Schedule I attached hereto sets forth financial
data and computations evidencing the Borrower’s compliance with certain
covenants of the Agreement, all of which data and computations are true,
complete and correct; and   5.   Schedule II hereto sets forth the computations
necessary to determine the Applicable Rate commencing on the Business Day this
certificate is delivered.

          Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, the (i) nature of the condition or event, the period during which it
has existed and the action which the Borrower has taken, is taking, or proposes
to take with respect to each such condition or event or (i) the change in GAAP
or the application thereof and the effect of such change on the attached
financial statements:

 



--------------------------------------------------------------------------------



 



          The foregoing certifications, together with the computations set forth
in Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this day of
                    

                  FUEL TECH, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT B JOINDER AGREEMENT
THIS JOINDER AGREEMENT (this “Agreement”), dated as of , ___, 200_, is entered
into between , a (the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A. (the
“Lender”) under that certain Credit Agreement, dated as of June 30, 2009 among
Fuel Tech, Inc. (the “Borrower”), the Loan Parties party thereto, and the Lender
(as the same may be amended, modified, extended or restated from time to time,
the “Credit Agreement”). All capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement.
The New Subsidiary and the Lender, hereby agree as follows:
1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution ofI this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes ofthe
Credit Agreement and shall have all ofthe obligations of a Loan Party and a Loan
Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, and (b) all
of the covenants set forth in Articles V and VI of the Credit Agreement and
(c) all ofthe guaranty obligations set forth in Article IX ofthe Credit
Agreement. Without limiting the generality ofthe foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Section 9.10 ofthe Credit Agreement, hereby guarantees, jointly and severally
with any other Loan Guarantors, to the Lender and the Lender, as provided in
Article IX of the Credit Agreement, the prompt payment and performance of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof and agrees that if any of the Guaranteed Obligations are not
paid or performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will,jointly and
severally together with any other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal.
2. The address of the New Subsidiary for purposes of Section 8.01 of the Credit
Agreement is as follows:
I

 



--------------------------------------------------------------------------------



 



3. The New Subsidiary hereby waives acceptance by the Lender of the guaranty by
the New Subsidiary upon the execution of this Agreement by the New Subsidiary.
4. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.
5. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Lender, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

                  [NEW SUBSIDIARY]    
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

          Acknowledged and accepted:    
 
        JPMORGAN CHASE BANK, N.A.    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FUEL TECH INC. CASH INVESTMENT POLICY
Fuel Tech, Inc.
CASH INVESTMENT POLICY
(FUEL TECH LOGO) [y80181y8018102.gif]

 



--------------------------------------------------------------------------------



 



Table of Contents

         
CASH INVESTMENT POLICY
    2  
 
       
OVERVIEW
    2  
 
       
ADOPTION
    2  
 
       
SCOPE
    2  
 
       
INVESTMENT OBJECTIVES
    2  
Preservation of Capital
    2  
Maintain Liquidity
    2  
Maximize Return
    3  
Specific Obligations and Future Needs
    3  
 
       
AUTHORIZED INVESTMENTS AND ALLOWABLE CREDIT RATING
    3  
 
       
INVESTMENT ALLOCATION
    5  
 
       
AUTHORIZED BROKER DEALERS and QUALIFICATIONS
    5  
 
       
MONITORING OF OBJECTIVES AND RESULTS
    5  
 
       
ADDENDUM A – AUTHORIZED INVESTMENT PERSONNEL
    6  
 
       
ADDENDUM B – AUTHORIZED INVESTMENT BROKERS and DEALERS
    7  

 



--------------------------------------------------------------------------------



 



CASH INVESTMENT POLICY
OVERVIEW
Fuel Tech, Inc. (FTI) recognizes that due to the nature of its operating
Business Segments, excess cash reserves will arise from time to time. Cash
reserves are defined as the balance of funds available after having given
consideration to 1) the amount of funds necessary to meet the operating
liquidity needs of the business, and 2) those funds required for specific legal,
contractual or long-term investment requirements.
The remainder of this document defines the details of the Cash Investment Policy
(the Policy) as follows: Adoption, Scope, Investment Objectives, Authorized
Investments and Allowable Credit Rating, Investment Allocation, Authorized
Broker/Dealers, Monitoring of Objectives and Reporting. Again, this Policy will
exclude all specifically identified Cash requirements for any specific legal,
contractual or long-term investment requirements.
ADOPTION
It is the responsibility of the Board of Directors to adopt the Policy as
written and to approve all subsequent changes to the Policy. This Policy will be
reviewed on a recurring basis as defined further below based on input from FTI’s
Chief Financial Officer, its investment advisors and or by other qualified,
approved, and authorized FTI Finance personnel.
SCOPE
This Policy applies to FTI and its consolidated subsidiaries, and to all
personnel authorized to engage in cash investment transaction as defined in this
Policy (Addendum A).
INVESTMENT OBJECTIVES
The primary objectives of the Policy are to provide safety and liquidity for
excess cash balances, and only after these requirements are clearly met, to seek
optimum yields. Below, the key financial objectives of the FTI cash investment
portfolio are defined:
Preservation of Capital
Preserve the principal value of the investment. FTI shall consider the safety of
its capital as the primary objective in investment activities. Each investment
transaction shall seek to first ensure that capital losses are avoided, whether
they are from security default or the erosion of market value.
Maintain Liquidity
Maintain an investment portfolio that provides access to the cash or cash
equivalents necessary to meet the immediate short-term operating needs of FTI.
Liquidity needs shall be anticipated by matching investment maturities with
forecasted cash flow requirements and by investing in securities with active
secondary markets.

2



--------------------------------------------------------------------------------



 



Maximize Return
Attain the maximum return on the investment portfolio (net of investment
management fees if applicable) consistent with the investment objectives set
forth in this Investment Policy. The financial return objective will be reviewed
by FTI’s Chief Financial Officer on a recurring basis.
Specific Obligations and Future Needs
Address and provide for any specific legal, contractual or long-term investment
requirements of FTI and its subsidiaries.
AUTHORIZED INVESTMENTS AND ALLOWABLE CREDIT RATING
To achieve FTI investment objective, all excess cash balances shall be invested
in the following securities:

              Minimum Allowable Credit     Security   Rating   Maximum
Duration/Maturity
Direct obligations of the U.S. Treasury, including Bills, Notes and Bonds
  N/A   1 Year
 
       
Federal Agency and Government Sponsored Entity Securities e.g. FNMA, GNMA, FHLB,
Freddie Mac
  N/A   1 Year
 
       
Corporate Obligations, including Commercial Paper, Bonds and Notes as issued by
either domestic or foreign entities
  Rated A1 by Standard and Poors, Rated P1 by Moody’s or Rated AAA by Standard &
Poors, Rated Aaa Moody’s   1 Year
 
       
Municipal Notes and Bonds
  Rated SP1 by Standard and Poors, Rated MIG1 by Moody’s   1 Year
 
       
Money Market Mutual Funds
  Rated AAA by Standard & Poors,
Rated Aaa Moody’s   1 Year
 
       
Money Market Instruments, including Certificates of Deposits, Banker’s
Acceptances, Bank Time Deposits, Repurchase Agreements
  Rated A1 by Standard & Poors,
Rated P1 by Moody’s or Rated AAA by Standard & Poors,
Rated Aaa Moody’s   1 Year

3



--------------------------------------------------------------------------------



 



              Minimum Allowable Credit     Security   Rating   Maximum
Duration/Maturity
Asset-Backed Securities
  Rated AAA by Standard & Poors,
Rated Aaa Moody’s   1 Year

All investments will be denominated in United States dollars or in the
functional currency of FTI subsidiaries.

4



--------------------------------------------------------------------------------



 



INVESTMENT ALLOCATION
To achieve FTI’s investment objective, all excess cash balances shall be divided
into two separate pools. The pools shall be identified as the Current Investment
Pool and the Intermediate-Term Investment Pool. The investment time frame for
the Current Investment Pool is zero to three months while the time frame for the
Intermediate-Term Investment Pool is four to twelve months.
The purpose of the Current Pool is to provide immediate cash flow to support the
FTI’s operations in the near-term. The percentage of total cash assets in the
Current Pool will be determined by the forecasted cash requirements of FTI’s
operating business segments and an analysis of available investments and their
respective returns.
The purpose of the Intermediate Pool is to invest available cash that is not
required in the near term, but rather, will need to be made available on a
longer term basis. The percentage of total cash assets in the Current Pool will
be determined by the forecasted cash requirements of FTI’s operating business
segments and an analysis of available investments and their respective returns.
AUTHORIZED BROKER DEALERS and QUALIFICATIONS
Listed in Addendum B below are the firms in which FTI’s authorized investment
personnel can invest the available cash reserves. All authorized investment
firms must maintain a net worth of not less than $I billion and they must be
members in good standing of the Securities Investor Protection Corporation
(SPIC).
MONITORING OF OBJECTIVES AND RESULTS
All objectives in this Policy are in effect until modifications are recommended
by the Chief Financial Officer and approved by the FTI Board of Directors. The
objectives should be reviewed on an annual basis for their continued
appropriateness, or more often if the need arises.
It is the responsibility of FTI’s authorized investment personnel or authorized
broker dealers to advise the Chief Financial Officer if, at any time, any
specific guideline in this Policy inhibits the achievement of any of the stated
objectives.
All investment decisions are to be made with the approval of the Chief Financial
Officer and two signatures from FTI’s list of authorized investment personnel
must evidence the investment transaction. Further, subsequent to submission of
the investment request to the authorized broker-dealer, the authorized broker
dealer must confirm the transaction with Chief Financial Officer, or another
member of FTI’s authorized investment personnel via e-mail or phone call. There
will be no exceptions to the investment Policy without prior approval from the
Board of Directors.
On a monthly basis, a report summarizing the assets held in the investment
portfolio, and all prior month investment activity, will be provided to the
Chief Financial Officer by the authorized investment personnel listed in
Addendum A.

5



--------------------------------------------------------------------------------



 



ADDENDUM A – AUTHORIZED INVESTMENT PERSONNEL
The following named officers and finance personnel of FTI, are authorized, for
and on behalf of the FTI, to establish and maintain one or more accounts with
the approved investment brokers and dealers set forth in Addendum B for the
purpose of buying and selling approved securities described in the investment
Policy. All investment decisions and all new accounts are to be authorized by
the Chief Financial Officer:

      Name   Title
John P. Graham
  Chief Financial Officer, Sr. Vice President, Treasurer
Sandra K. Brunk
  Manager Treasury Operations, Assistant Treasurer
Ellen T. Albrecht
  Vice President, Controller

6



--------------------------------------------------------------------------------



 



ADDENDUM B – AUTHORIZED INVESTMENT BROKERS and DEALERS
The following companies have been approved by the Board of Directors as
companies with whom approved officers and finance personnel may establish and
maintain accounts for the purposes of buying and selling the approved securities
described in the investment policy. Additions to the list will be approved at
quarterly Board meetings. Preference will be given to those firms which are
approved depositories for FTI. Deletions from the list do not need Board
approval.

      Broker Dealer Name    
Bank of America
   
JPMorgan Chase
   

7



--------------------------------------------------------------------------------



 



SCHEDULE 3.06
Disclosed Matters
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.15
Capitalization and Subsidiaries
1. See the attached ownership chart of the Borrower and its Subsidiaries. The
Borrower owns all of the outstanding Equity Interests of each of the following
Subsidiaries:

      Legal Name   Jurisdiction of Formation
Fuel Tech Jamaica Limited
  Jamaica
Fuel Tech Targeted Injection
   
Chemicals, Ltd.
  Canada
Fuel Tech Holdings N.V.
  Netherlands
Fuel Tech S.r.L.
  Italy
Fuel Tech (HK) Holding Limited
  Hong Kong

     In addition (a) Fuel Tech (HK) Holding Limited owns all the outstanding
Equity Interests of Beijing Fuel Tech Environmental Technologies Co., Ltd., a
corporation organized under the laws of the Peoples Republic of China, and
(b) Fuel Tech Holdings, N.V.owns all the outstanding Equity Interests of Fuel
Tech B.V., a Netherlands corporation, which in turn owns all the outstanding
Equity Interests of Fuel Tech GmbH, a German corporation.
2. The following Subsidiaries are “Inactive Subsidiaries”:
Fuel Tech Jamaica Limited
Fuel Tech Targeted Injection Chemicals, Ltd.
Fuel Tech Holdings N.V.
Fuel Tech B.V.
Fuel Tech GmbH

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.02
Existing Liens
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.04
Existing Investments
1. See list of Subsidiaries contained in Schedule 3.15.
2. The Borrower owns 4.5% of the outstanding Equity Interests of Clean Diesel
Technologies, Inc., a Delaware corporation.

 